Case 2:17-cv-12179-SDW-LDW Document 84 Filed 06/06/19 Page 1 of 1 PageID: 471




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


      _____________________________________
      In The Matter of C.G.                 : Case No.: 17CV-12179
                                            :
                                            : Honorable Susan D. Wigenton
      EMERIC GERVAL,                        :
                                            :
                    Plaintiff,              :       NOTICE OF APPEARANCE
                                            :
             vs.                            :
                                            :
                                            :
      NIURKA GONZALEZ,                      :
                                            :
                    Defendant
      _____________________________________

             Crystal Ullrich, Esquire, of the law firm of Weinberger Divorce & Family Law Group,

      L.L.C., hereby enters an appearance in the above matter on behalf of the Defendant, Niurka

      Gonzalez.

                                               WEINBERGER DIVORCE & FAMILYLAW
                                               GROUP, L.L.C.
                                               Attorneys for Defendant, Niurka Gonzalez


                                               By: _____Crystal Ullrich /s/___________
      Dated: 6.3.19                                CRYSTAL ULLRICH, ESQ. #067012013
                                                   WEINBERGER DIVORCE AND
                                                   FAMILY LAW GROUP, L.L.C.
                                                   20 Commerce Drive, Suite 135
                                                   Cranford, New Jersey 07016
                                                   Telephone: (908) 845-5000
                                                   Telefax: (908) 276-4080
                                                   Attorneys for Defendant, Niurka Gonzalez
